

POINT.360
 
SECURED PROMISSORY NOTE
 
$934,063.73.
November 1, 2010
 
Burbank, California



FOR VALUE RECEIVED, POINT.360, a California corporation (“Company”), promises to
pay to the order of TROYGOULD PC, a California Professional corporation (the
“Holder”), the principal sum of Nine Hundred Thirty-Four Thousand Sixty-Three
and 73/100 Dollars ($ 934,063.73), plus interest thereon from the date hereof,
at the rate of 3% per annum.    This Note represents the outstanding balance of
all unpaid invoices for litigation work performed by Holder for Company through
September 30, 2010, which have not been paid in full (“Accrued Invoices”).
 
The payment of this Note, including interest accrued thereon, is secured
pursuant to the terms of that certain (i) security agreement, dated as of the
date hereof, by and between the Company and Holder covering all of the assets of
the Company (the “Security Agreement”) and (ii) a deed of trust, dated as of the
date hereof, by the Company as trustor in favor of the Holder as beneficiary
covering two separate parcels of improved real property located in Los Angeles
County, California.  ADDITIONAL RIGHTS OF THE HOLDER ARE SET FORTH IN THE
SECURITY AGREEMENT AND THE DEED OF TRUST.
 
The following sets forth the rights of the Holder and the terms to which this
Note is subject, and to which the Holder, by the acceptance of this Note,
agrees:
 
1.           Definitions.  As used in this Note, the following capitalized terms
have the following meanings:
 
1.1           “Cash Proceeds Event” shall mean any divestiture, financing,
recapitalization, sale of securities of the Company or other transaction not in
the ordinary course of business that results in cash proceeds to the
Company.  Notwithstanding for foregoing, any financing or other transaction
pursuant to which Haig S. Bagerdjian acts in the capacity as a principal or a
guarantor of all or any portion of the cash proceeds to the Company, shall be
expressly excluded from the definition of a Cash Proceeds Event.
 
1.2           “Company Sale” means any transaction whereby (a) the Company
merges or consolidates with any Person or Persons in a transaction in which the
Company is not the surviving entity; or (b) the Company sells substantially all
of it assets.
 
1.3           “Contingent Assets” shall mean the Holthouse Claim and the
IVC/Burbank Lease Renegotiation.
 
1.4           “Deed of Trust” shall mean the deed of trust described in the
introductory paragraph of this Note.
 
1.5           “Event of Default” has the meaning given in Section 4 hereof.

 
 

--------------------------------------------------------------------------------

 

1.6           “Holder” shall mean the Person specified in the introductory
paragraph of this Note or any Person to whom this Note is endorsed or assigned.
 
1.7           “Holthouse Claim” shall mean a claim that the Company has asserted
against Holthouse Carlin & Van Trigt LLP on account of a tax matter alleged to
have been improperly handled by the Holthouse Firm.
 
1.8           “IVC/Burbank Lease Renegotiation” shall mean current renegotiation
by Company with its landlord over its IVC building lease wherein Company expects
to recoup a significant portion of prior rent and/or other payments from its
landlord.
 
1.9           “Note” shall mean this Note.
 
1.10           “Person” means an individual, a sole proprietorship, a
partnership, a corporation, a limited liability company, a limited liability
partnership, an association, an institution, a joint stock company, a trust, a
joint venture, an unincorporated organization, other entity or a governmental
entity.
 
1.11           “Security Agreement” shall mean the agreement described in the
introductory paragraph of this Note.
 
1.12           “Security Interest” has the meaning given in Section 3.1.
 
2.           Payments.
 
2.1           Interest. Interest shall accrue on this Note at the rate of three
percent (3.0%) per annum and shall be computed on the basis of a 365-day year
for the actual number of days elapsed.
 
2.2           Minimum Payments.  Company shall make an initial payment of
principal and interest to Holder in the amount of Forty Thousand Dollars
($40,000.00) concurrently with execution of this Note.  Thereafter, Company
shall make monthly payments of principal and interest to Holder in the minimum
amount of Twenty Thousand Dollars ($20,000.00) on the first day of each and
every month, commencing December 1, 2010, and continuing until all accrued but
unpaid interest and the unpaid principal balance of this Note have been paid in
full.  The Company shall, commencing with the end of the fourth calendar quarter
of 2010, and each calendar quarter thereafter review in good faith with Holder
its projected cash flow for the next calendar quarter to determine if it can
reasonably increase the amount of the minimum monthly payments required under
this Paragraph 2.2.  Any such increased minimum monthly payments shall then be
applicable for the ensuing calendar quarter.  The projected cash flow shall be
determined in good faith by Company and in accordance with its usual and
customary budgeting standards.

 
2

--------------------------------------------------------------------------------

 

2.3           Contingent Payments.  Immediately upon the receipt of cash by
Company from any of the Contingent Assets, Company shall make a payment on the
outstanding principal balance of this Note equal to (i) 20% of the unrestricted
cash received by the Company from the IVC/Burbank Lease Renegotiation and (ii)
33-1/3% of any settlement amounts received in cash on the Holthouse
Claim.  These payments of principal will be applied against the last amounts due
under this Note and shall not satisfy the minimum monthly payments required
under Paragraph 2.2 above.  In the event of a Cash Proceeds Event (other than a
financing from Haig Bagerdjian) in which the Holder does not receive at least
20% of the proceeds as a prepayment of this Note due to a good faith
determination by Company that its financial condition does not enable it to make
such payment to Holder, the cash portion from the Contingent Assets payable to
Holder in each case shall increase to 50%.  Payments pursuant to this Paragraph
2.3 shall in no event exceed the then remaining unpaid balance of principal and
accrued interest on this Note.
 
2.4           Voluntary Prepayment.  Company may prepay this Note in whole or in
part at any time without penalty or premium.
 
2.4.1                      One Year Payoff.  If Company is able to pay this Note
in full (including any additional amounts owing to Holder pursuant to the terms
of the Security Agreement or Deed of Trust for subsequently Accrued Invoices),
on or before October 1, 2011, all interest accrued for the year will be forgiven
and waived and the original principal amount will be reduced by 12-1/2%.
 
2.4.2                      Eighteen Month Payoff.  If Company is able to pay
this Note in full (including any additional amounts owing to Holder pursuant to
the terms of the Security Agreement or Deed of Trust for subsequently Accrued
Invoices), after October 1, 2011, but on or before April 1, 2012, all interest
for the eighteen months will be forgiven and waived and the original principal
amount will be reduced by 6.0%
 
2.5           Priority of Payments. All payments made by Company hereunder
(including, without limitation, any prepayments) shall be applied first to the
payment of expenses due under this Note, if any, second to interest accrued on
this Note, and third to the payment of principal on this Note.
 
2.6           Company Sale.  Upon completion of any Company Sale the entire
remaining unpaid principal balance of this Note and all accrued but unpaid
interest thereon shall become immediately due and payable in full.
 
2.7           Financial Documentation.  Company will provide the Holder with
detailed documentation to support its determinations described in Paragraphs 2.2
and 2.3 above
 
3.           Security Interest and Deed of Trust.
 
3.1           Security Interest. To secure the prompt and complete payment and
performance when due (whether at stated maturity, by acceleration or otherwise)
of any and all of the obligations owed to the Holder under this Note, Company
grants to the Holder a lien on, and security interest on all of the assets of
Company (the “Security Interest”) pursuant to the terms of the Security
Agreement.  Such Security Agreement shall be subject to the terms and potential
seniority of any and all liens or security interests that predate it and which
Security Interest shall be subject to and junior in position to any Company
financings for working capital or the purchase of real property or equipment
from an institutional source or any similar financing from or guaranteed by Haig
S. Bagerdjian.

 
3

--------------------------------------------------------------------------------

 

3.2           Deed of Trust. To secure the prompt and complete payment and
performance when due (whether at stated maturity, by acceleration or otherwise)
of any and all of the obligations owed to the Holder under this Note, Company
grants to the Holder a lien on, two separate and distinct improved parcels or
real property as evidenced by the Deed of Trust that will be recorded in the
real property records in Los Angeles, California.  Such Deed of Trust shall be
subject to the terms and potential seniority of any and all liens or
encumbrances that predate it and which Deed of Trust shall be subject to and
junior in position to any Company financings for working capital or the purchase
of real property or equipment from an institutional source or any similar
financing from or guaranteed by Haig S. Bagerdjian.
 
4.           Events of Default.  The occurrence of any of the following shall
constitute a “Event of Default” under this Note:
 
4.1           Failure to Pay. Company shall fail to (i) pay when due any monthly
payment on the due date hereunder or (ii) any other payment required under the
terms of this Note on the date due and such payment shall not have been made
within 10 days of Company’s receipt of Holder’s written notice to Company of
such failure to pay.
 
4.2           Breaches of Covenants to the Note.  Company shall fail to observe
or perform any other covenant, obligation, condition or agreement contained in
this Note, the Security Agreement or the Deed of Trust and such failure shall
continue for 20 days after the Company’s receipt of Holder’s written notice to
Company of such breach; or
 
4.3           Voluntary Bankruptcy or Insolvency Proceedings.  Company shall (i)
apply for or consent to the appointment of a receiver, trustee, liquidator or
custodian of itself or of all or a substantial part of its property, (ii) admit
in writing its inability to pay its debts generally as they mature, (iii) make a
general assignment for the benefit of its or any of its creditors, (iv) be
dissolved or liquidated, (v) commence a voluntary case or other proceeding
seeking liquidation, reorganization or other relief with respect to itself or
its debts under any bankruptcy, insolvency or other similar law now or hereafter
in effect or consent to any such relief or to the appointment of or taking
possession of its property by any official in an involuntary case or other
proceeding commenced against it, or (vi) take any action for the purpose of
effecting any of the foregoing; or
 
4.4           Involuntary Bankruptcy or Insolvency Proceedings.  Proceedings for
the appointment of a receiver, trustee, liquidator or custodian of Company or of
all or a substantial part of the property thereof, or an involuntary case or
other proceedings seeking liquidation, reorganization or other relief with
respect to Company or the debts thereof under any bankruptcy, insolvency or
other similar law now or hereafter in effect shall be commenced and an order for
relief entered or such proceeding shall not be dismissed or discharged within 30
days of commencement.
 
5.           Rights of the Holder upon Default.
 
5.1           Acceleration. Upon any Event of Default, but subject to any
applicable cure period, all outstanding obligations payable by Company under
this Note shall automatically become immediately due and payable without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived, anything contained herein to the contrary
notwithstanding; provided that upon the occurrence or existence of any Event of
Default all outstanding obligations payable by Company under this Note shall
automatically become immediately due and payable.

 
4

--------------------------------------------------------------------------------

 

5.2           Default Rate of Interest.  During any period in which an Event of
Default has occurred and is continuing, Company shall pay interest on the unpaid
principal balance hereof at a rate per annum equal to the rate 10%.
 
6.           Remedies on Default.  In case any one or more Events of Default
shall occur and be continuing, the Holder may proceed to protect and enforce its
rights by an action at law, suit in equity or other appropriate proceeding,
whether for the specific performance of any agreement contained herein or in the
Security Agreement of the Deed of Trust or for an injunction against a violation
of any of the terms hereof or thereof, or in aid of the exercise of any power
granted hereby or thereby or by law or otherwise.  No course of dealing and no
delay on the part of the Holder in exercising any right, power or remedy shall
operate as a waiver thereof or otherwise prejudice the Holder’s rights, powers
or remedies.  
 
7.           Notice of Events.  Company agrees to give prompt written notice to
the Holder of:
 
7.1           The occurrence of any Event of Default or event that may, with
notice or lapse of time or both, result in an Event of Default; or
 
7.2           Any Cash Proceeds Event or proposed working capital or other
financings that may require the Holder to subordinate its Security Interest or
encumbrance upon the Company’s assets; or
 
7.3           Any proposed Company Sale.
 
8.           Waiver and Amendment.  This Note may not be amended, supplemented,
modified or waived except in a writing executed by Company and the Holder. A
waiver with reference to one event shall not be construed as continuing or as a
bar to or waiver of any right or remedy as to a subsequent event.  No delay or
omission of the Holder to exercise any right, whether before or after a default
hereunder, shall impair any such right or shall be construed to be a waiver of
any right or default, and the acceptance at any time by the Holder of any
past-due amount shall not be deemed to be a waiver of the right to require
prompt payment when due of any other amounts then or thereafter due and payable.
 
9.           Notices.  All notices, requests, demands and other communications
provided for hereunder shall be in writing and mailed (by first class registered
or certified mail, postage prepaid), sent by express overnight courier service
or electronic facsimile transmission with a copy by mail, or delivered to the
applicable party at the addresses indicated below:

 
5

--------------------------------------------------------------------------------

 


If to Company:
 
Point.360
2777 North Ontario Street
Burbank, CA 91504
Attention:  Alan R. Steel
Fax: 818-847-2503
 
Email: Asteel@point360.com
 
If to the Holder:
 
TroyGould, PC
1801 Century Park East
Los Angeles CA 90067
Attention: Sanford J. Hillsberg
Fax: 310-201-4746
 
Email: sjhillsberg@troygould.com



or, as to each of the foregoing, at such other address as shall be designated by
such person in a written notice to the other party complying as to delivery with
the terms of this Paragraph 9.  All such notices, requests, demands and other
communications shall, when mailed or sent, respectively, be effective (i) three
days after being deposited in the mails or (ii) one business day after being
deposited with the express overnight courier service or sent by electronic
facsimile transmission or by email (with receipt confirmed), respectively,
addressed as aforesaid.
 
10.           Attorney’s Fees.  Company agrees to reimburse the Holder for all
reasonable costs, including, without limitation, reasonable attorneys’ fees,
incurred to collect this Note if this Note is not paid when due.
 
11.           Governing Law.  This Note and all actions arising out of or in
connection with this Note shall be governed by and construed in accordance with
the laws of the State of California, without regard to the conflicts of law
provisions of’ the State of California, or of any other state.
 
12.           Payment on Non-Business Days.  Whenever any payment to be made on
this Note shall be stated to be due on a day that is not a business day, such
payment may be made on the next succeeding business day.
 
13.           Preparation of this Note.  TroyGould PC has not represented or
advised Company in connection with Company’s execution of this Note. In
interpreting the provisions of this Note, there shall be no presumption against
the party primarily responsible for the drafting of this Note, the Security
Agreement or the Deed of Trust.

 
6

--------------------------------------------------------------------------------

 

14.           Company’s Right to Independent Counsel.  The Company is advised
hereby that the Company may seek the advise of an independent lawyer of the
Company’s choice and is given a reasonable opportunity to seek that advice
before signing this Note.
 
IN WITNESS WHEREOF, Company has caused this Note to be issued as of the date
first written above.
 
COMPANY:
 
POINT.360, a California corporation
   
By:
     
Alan R. Steel, Executive Vice-President

 
 
7

--------------------------------------------------------------------------------

 